                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                          FORT LAUDERALE CIVIL DIVISION

CASE NO.

    JUAN CARLOS GIL,

           Plaintiff,
v.

    CITY OF POMPANO BEACH, FLORIDA,

           Defendant.


           COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF


        COMES NOW Plaintiff Juan Carlos Gil (“Plaintiff), by and through his

undersigned counsel, and hereby sues Defendant the City of Pompano Beach, Florida

Defendant”) for declaratory and injunctive relief, attorney‟s fees and costs (including, but

not limited to, court costs and expert fees) pursuant to Title II of the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12131 et. seq. (“ADA”) and Section

504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 ("Section 504”) and alleges as

follows:

                                        INTRODUCTION

        1.     “Il n'y a que deux puissances au monde, le sabre et l'esprit : à la longue, le

sabre est toujours vaincu par l'esprit1”, and one must be informed to understand their

peril. Florida began its tradition of openness back in 1909 with the passage of Chapter

119 of the Florida Statutes2. This statute requires that any records made or received by

any public agency in the course of its official business are available for inspection.

1
  There are only two powers in the world, the sword and the spirit: in the long run, the sword is
always defeated by the spirit. Napoleon Ier (1789-1821)
2
  Public Records Law
       2.   This is an action under Title II of the Americans with Disabilities Act of 1990

and under Section 505 of the Rehabilitation Act of 1973 through which Section 504 of the

Rehabilitation Act of 1973 (“Rehabilitation Act”) is enforced to redress unlawful

disability-based practices and to make Plaintiff Juan Carlos Gil whole.

       3.   The City of Pompano Beach, Florida (“Defendant”) is a public entity which

has provided the website URL www.pompanobeachfl.gov as an information portal

(“portal” or “website”) to the City of Pompano Beach government for the general public

(to anyone who accesses the portal). The general public is able to access the City of

Pompano Beach government‟s online content, which constitutes programs, services, and

activities. Much of that content is provided in portable document format (“PDF”).

       4.   In order to meaningfully access PDF documents (also referenced as electronic

documents), blind and visually impaired individuals require that electronic documents be

saved in an accessible format. Much of the content provided in electronic (PDF) format

within Defendant‟s Website is not accessible by persons who are visually impaired and

who utilize screen readers.

       5.   Because Defendant‟s online electronic document content is not available for

persons who are blind or low sighted, Defendant has denied Plaintiff Juan Carlos Gil

access to that electronic (PDF) content. As such, Defendant has denied access to Plaintiff

based on Plaintiff‟s disability (being low sighted and/or blind). In so doing, Defendant has

denied Plaintiff his fundamental right to observe and participate in the democratic process

of self-government. A citizen‟s right to meaningful participation in the political process

and to access publicly available information needed to participate in the process is a

fundamental right requiring heightened scrutiny. Johnny Reininger, Jr. v. State of

Oklahoma, Case No.: 5:16-cv-012141 (November 9, 2017) and Natl Association of the
Deaf (NAD) v State of Florida 18-cv-21232-UU, 318 F. Supp. 3d 1338 (S.D. Fla. 2018).

       6.    Plaintiff brings this action against the Defendant to enforce the requirement

of Section 504 of the Rehabilitation Act that a public entity receiving or distributing

federal financial assistance (which Defendant receives and distributes each year) must not

deny persons with disabilities the benefits of its programs, services and activities.

       7.    By failing to provide electronic documents in accessible format, Defendant

has deprived blind and visually impaired individuals of the benefits of its online content,

which benefit is afforded to sighted (non-disabled) individuals. As such, Defendant has

increased the sense of isolation and stigma that the ADA and Section 504 were meant to

redress for individuals with disabilities.

       8.    Defendant‟s denial of much of its publicly available online content to blind

and visually impaired individuals violates Section 504 of the Rehabilitation Act and Title

II of the ADA.

       9.    Accordingly, Plaintiff seeks injunctive and declaratory relief to ensure that

blind and visually impaired individuals have equal, effective and timely access to

Defendant‟s publicly available online content (consisting of electronic documents).

                                JURISDICTION AND VENUE

       10. Plaintiff is expressly authorized to bring this action pursuant to Title II of the

Americans With Disabilities Act, 42 U.S.C. §§ 12131-12133 (“ADA”), incorporating by

reference the remedies, procedures and rights under Sections 504 of the Rehabilitation

Act of 1973, 29 U.S.C. §§ 794, 794(a) ("Section 504”), incorporating the remedies, rights

and procedures set forth in §717 of the Civil Rights Act of 1964, including the application

of §§ 706(f) through 706(k), 42 U.S.C. § 2000e-5(f)-(k).

       11. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and
42 U.S.C. § 12188. This Court‟s jurisdiction is proper under 28 U.S.C. Section 451, 1331,

1337, and 1343.

         12. Plaintiff has met all conditions precedent to bring this action.


                                                PARTIES

Juan Carlos Gil

         13. Plaintiff Juan Carlos Gil is a resident of the State of Florida, is disabled and a

qualified individual as defined by the ADA

         14. Plaintiff is legally blind and a member of a protected class under the ADA, 42

U.S.C. § 12102(1)-(2) and the regulations implementing the ADA and as set forth at 29

USC §705(20). Plaintiff suffers optic nerve damage and is legally blind. Plaintiff also

suffers from cerebral palsy, is unable to walk, and is confined to a wheelchair. Plaintiff‟s

disability is defined in 28 C.F.R. §35.108, as Plaintiff is substantially limited in the major

life activity of seeing, specifically 28 C.F.R. § 35.108(c)(1).

         15.      Plaintiff is an athlete who travels for his athletic triathlon endeavors, and

also is an advocate for the rights of blind and wheelchair bound disabled individuals.3

         16.       In the past year, Plaintiff has traveled to Arizona, Orlando, and Boston to

attend various conventions and meetings to advance the rights of the disabled. Such events

include, but are not limited to, the National Federation for the Blind convention in

Orlando4, the American Counsel for the Blind conferences5 and various focus groups and

meetings throughout the east coast (including New York and Boston).

         17. Plaintiff is a qualified and/or otherwise qualified individual with a disability

3
  Juan Carlos Gil has traveled to speak on disabled rights, written letters, and mentored other disabled
individuals as well as being the Plaintiff in the Landmark Historic federal trial over Web Accessibility (Juan
Carlos Gil v Winn Dixie Stores, Inc. No. 16-cv-23020); See press release on case:
www.prweb.com/releases/2017scottrdinin/06civilrights/prweb14437034.htm
4
  July 2017, 2018
5
  In 2017 (Nevada) and in 2018 (Wisconsin)
in that Plaintiff is qualified to access Defendant‟s electronic documents.

           18. Due to his disability, the Plaintiff requires that document information be

saved in an accessible format such as HTML or an accessible electronic (PDF) format so

that he can comprehend (read) that document with screen reader software.

    City of Pompano Beach, Florida

           19. Defendant City of Pompano Beach, Florida is a local government entity, a

body corporate and political subdivision of the State of Florida. The City of Pompano

Beach was created in 1908 when it was carved out of then Dade County, and was named

after the local pompano fish that once thrived in Pompano‟s beaches.

           20. City of Pompano Beach Home Rule gives the City of Pompano Beach City

Commissioners the ability to create (through a local public hearing ordinance procedure)

local laws6. This process is done without having to go to the Florida Legislature to request

special legislation to create these laws. The City Commissioners is the governing body of

the County. Its members are directly elected by the people of the City of Pompano Beach.

The City Commissioners appoints a City Manager who implements City of Pompano

Beach policy and laws and manages the governmental agencies and departments of the

City of Pompano Beach. The City Commissioners distributes federal financial assistance

through its budgetary and legislative process to City of Pompano Beach agencies and

departments. No person, agency or department is above the City Commissioners.

           21. Since Defendant is a public entity it is subject to Title II of the ADA. 42

U.S.C. § 12131(1).

           22. On information and belief, Defendant is also a recipient and distributor of

federal funds and as such, is also subject to the requirements of Sections 504 of the

6
    that are not in conflict with or specifically prohibited by state general law or the Florida Constitution
Rehabilitation Act of 1973.

                                GENERAL ALLEGATIONS

        23. Defendant offers a service through www.pompanobeachfl.gov (its online

portal) where interested persons can obtain pertinent information regarding the

government of the City of Pompano Beach and living and visiting the City of Pompano

Beach. Plaintiff is such an interested person.

        24. Defendant‟s portal provides pertinent information on living and visiting the

City of Pompano Beach including (but not limited to): a Pompano Beach Collection Map

and Schedule Chart7, a Community Bus system map8, the Pompano Beach Homeowner

and Condominium Associations list9, and a guide to city-partnered financing for citizens‟

energy-saving home upgrades.10 These types of documents are made available by

Defendant to generally inform the public of the services provided by Defendant;

therefore, this type of electronic documents also referenced herein as “electronic service

documents.”

        25. Defendant‟s portal also has publications which are embedded in PDF

(electronic) format. These publications contain information on a variety of City of

Pompano Beach issues. A few of the publications provided to the public by Defendant

include (but are not limited to): a Citizen‟s Guide to Code Compliance,11 a Bulk Waste

Collection Guide,12 an Emergency Evacuation Map handout13, and an Emergency Shelter




7
   http://pompanobeachfl.gov/assets/docs/pages/public_works/Collection%20Map%20&%20Schedule.pdf
8
   http://pompanobeachfl.gov/assets/docs/pages/bus/All%20routes.pdf
9
  http://pompanobeachfl.gov/assets/docs/pages/residents/Homeowner%20&%20Condo%20Assn%20Contacts
%20Nov%202017.pdf
10
    http://pompanobeachfl.gov/assets/docs/pages/residents/ygrene.pdf
11
    http://pompanobeachfl.gov/assets/docs/pages/code_compliance/code_brochure.pdf
12
   http://pompanobeachfl.gov/assets/docs/pages/public_works/All%20In%20flyer%20edited%20for%20websi
te%2004-16-18.pdf
13
    http://pompanobeachfl.gov/assets/docs/pages/fire/HurricaneEvac Map.pdf
Map handout14. These publications are made available by Defendant to generally inform

the public of pertinent information when living and visiting City of Pompano Beach and

of the services provided by Defendant. Therefore, these types of electronic documents

(being publications providing a service to the public) are referenced as “electronic service

documents.”

        26. Defendant‟s Website also contains electronic documents which provide

information on City of Pompano Beach policies and positions which affect the public

directly. A sampling of those links to electronic documents (which are also referenced as

“electronic policy documents”) is provided herein below:

       •   Potable Water Sub-element, Goals, Objectives and Policies15, which link is
           directly to an electronic document pertaining to the safety of City water;
       •   Strategic Planning for the City of Pompano Beach16, which links to written
           visions, plans and planning models;
       •   Investment Policy17, which link is directly to an electronic document on
           policies concerning city investments.

        27. The City of Pompano Beach City Commissioners‟ meetings make up the bulk

of Defendant‟s legislative history. The City of Pompano Beach Commissioners‟ meetings

have a direct effect on the lives of citizens in the state. Interested persons can become

informed about the effect of the City of Pompano Beach Commissioners‟ meetings and

the resulting policies, budgets, and services online by viewing the electronic documents

generated which reflect the decisions made by City of Pompano Beach Commissioners‟

through this portal. Interested persons are able to view thousands of documents related to

the government of the City of Pompano Beach (also referenced as “electronic agenda


14
   http://pompanobeachfl.gov/assets/docs/pages/fire/2018%20Shelter%20map.pdf
15
   http://pompanobeachfl.gov/assets/docs/pages/planning_zoning/PotableWater.pdf
16
   http://pompanobeachfl.gov/assets/docs/pages/strategic_plan/FINAL%20-%20Strategic%20Plan%20-
%20Adopted%20by%20Mayor%20and%20City%20Commission%20-%20June%2027,%202017.pdf
17
   http://pompanobeachfl.gov/assets/docs/db/purchasing/2013/h/h53/H-53-
13%20Exhibit%20A%20Pompano%20Beach%20Investment%20Policy-2009-61.pdf
documents”) through this portal. An example of electronic agenda documents include

City of Pompano Beach City Commission Meeting agenda,18 the Development Review

Committee agenda for the month of January 2019,19 and Pompano Beach Community

Redevelopment Agency Board minutes.20 Through reviewing the agenda documents,

interested persons can ascertain what upcoming projects are being negotiated and voted

upon, and can find out the direction that the City of Pompano Beach is moving related to

issues such as development initiatives and legislative policy (affecting the environment,

schools, and open spaces).

       28. Through perusing the archived agenda documents, interested persons can

ascertain what past legislation and projects on which the City of Pompano Beach

Commissioners have voted regarding important social, growth, and environmental issues

which (while voted upon in the past) have a direct effect on current and future events in

the City of Pompano Beach.

       29. Defendant‟s electronic documents contain a plethora of information regarding

matters which affect the public directly such as related public works projects,

environmental resources management, and parks and recreation.

       30. Through Defendant‟s portal, interested persons can read Defendant‟s

electronic documents on demand.

       31. However, blind and/or visually impaired persons require screen reader

software to read/comprehend (Defendant‟s) electronic documents.

       32. Online “on-demand” viewing of the Defendant‟s electronic documents is not

an option available to persons with vision disabilities due to the fact that those documents


18
    http://pompanobeachfl.gov/assets/docs/db/meetings/1819FINALAGENDA.pdf?cache=1546985547903
19
    http://pompanobeachfl.gov/assets/docs/db/meetings/11619DRCAGENDA.pdf?cache=1546985788834
20
   http://pompanobeachfl.gov/assets/docs/db/meetings/cra/board/5.16.17/CRA%20Approved%20Amended%2
0Minutes%20May%2016,%202017.pdf
are provided solely in a PDF flat surface format and do not interface with screen reader

software as used by blind and visually impaired individuals. Plaintiff (who is legally

blind) is such an interested person.

       33. As an active and social Florida resident, Plaintiff is interested in the quality of

life, level of environmental concern (with particular interest in response to hurricane

conditions (preparation and aftermath) and the types of emergency measures in place

which would make the City of Pompano Beach a viable visiting and living option.

Plaintiff is also interested in investigating the availability of public transportation, and the

resources dedicated to informing the public on how to prepare for and deal with the

aftermath of environmental disasters, as well as the types of public spaces and community

engagement activities in the City of Pompano Beach.

       34. Therefore, in August 2018, Plaintiff visited Defendant‟s Website with the

intent of educating himself about the quality of life and governmental functioning in City

of Pompano Beach. Plaintiff also wanted to find out more about programs, services and

activities available to visitors and residents of City of Pompano Beach

       35. Since Plaintiff is unable to drive, Plaintiff is interested in paratransit services

are provided by Defendant. Such paratransit services are available and located at

http://pompanobeachfl.gov/assets/docs/pages/residents/PennyForTransportation-

Brochure-CA201868806%204x9.pdf. However, this information is provided in electronic

document format as part of Defendant‟s service documents.

       36. Because Defendant‟s electronic documents are not in an accessible format for

the blind and visually impaired and are not provided in accessible HTML or PDF format,

Plaintiff was prevented from becoming informed about City of Pompano Beach‟s

governmental functioning, policies, programs, services and activities as Defendant offers
to the public because of his vision disability. This exclusion resulted in Plaintiff suffering

from feelings of segregation, rejection, and isolation as Plaintiff was left excluded from

participating in the community services, programs and activities offered by the City of

Pompano Beach in a manner equal to that afforded to others who are not similarly

disabled.

       37. Due to his inability to comprehend Defendant‟s electronic documents, on

August 3, 2018, Plaintiff wrote a letter to Defendant and informed Defendant that he is

legally blind and unable to fully access the electronic documents which Defendant

provides to the public with his screen reader software. In that letter, Plaintiff requested

Defendant‟s electronic documents be provided in an accessible format for blind and

visually impaired individuals (such as himself). Plaintiff made this request via U.S. mail

service. Plaintiff‟s letter request is attached hereto as Exhibit A.

       38. On August 20, 2018, Defendant sent a letter in response to the Plaintiff which

stated that the City‟s IT staff will explore compatibility with a given screen reader system,

See Exhibit B.

       39. On August 28, 2018 Defendant sent an additional letter in response to the

Plaintiff which stated that the City would be mailing plaintiff a jump drive with all of the

requested materials, as well as hardcopy booklets, See Exhibit C. On Defendant‟s

response did not state that the electronic documents which it provides to the public were

now accessible, as Plaintiff had requested in his request for accommodation letter (Exhibit

A).

       40. On September 2, 2018, Plaintiff again attempted to access Defendant‟s

electronic documents, but those electronic documents remained inaccessible as he still

could not comprehend them with his screen reader software. It is sufficiently obvious that
Plaintiff and others who are blind or low sighted need Defendant to properly save its

documents so that they are accessible on demand and permit such persons to benefit from

the services, programs and activities.

          41. Therefore, despite Plaintiff‟s request for equal accommodation, Defendant

has failed to provide its electronic documents on demand (as opposed to waiting for being

mailed a jump drive as Exhibit C letter from Defendant offers to Plaintiff) and in

accessible format for Plaintiff within its Website as provided to the public.

          42. By Defendant‟s failure to make the electronic documents on its Website

accessible, Plaintiff has suffered injuries and shame, humiliation, isolation, segregation,

experienced emotional suffering, pain and anguish and has been segregated and

prohibited from enjoying the programs, services and activities offered by Defendant to the

public.

          43. Plaintiff continues to desire to participate in the governmental functioning of

the City of Pompano Beach. However, Plaintiff is unable to do so, as he is unable to

meaningfully access and comprehend the electronic documents provided by Defendant for

the public.

          44. Furthermore, Defendant has not provided any other auxiliary aid or service

which would assist Plaintiff and/or similarly situated blind or visually impaired

constituents to meaningfully access and fully comprehend Defendant‟s electronic

documents in the same manner as Defendant has as made available to the non-disabled

public.

          45. Because Defendant has not provided its electronic documents in an accessible

format for the blind and visually impaired, Plaintiff has been prevented from becoming

informed of the City of Pompano Beach‟s governmental functioning, policies, programs,
services and activities as offered to the public by Defendant because of his vision

disability. As such, Plaintiff was left excluded from participating in the City of Pompano

Beach government and the community services, programs and activities offered by City

of Pompano Beach in a manner equal to that afforded to others who are not similarly

disabled.

       46. Plaintiff‟s inability to access Defendant‟s electronic documents has resulted

in a virtual barrier which has impaired, obstructed, hindered, and impeded Plaintiff‟s

ability to become an involved citizen in the City of Pompano Beach government and learn

about the programs, services and activities available to residents to (and visitors of) the

City of Pompano Beach.

       47. On information and belief, since August 3, 2018, when Plaintiff first began to

attempt to access and learn about City of Pompano Beach programs, services, activities

and government, Defendant has not made reasonable modifications to its policies and

procedures to ensure future compliance with the ADA and/or the Rehabilitation Act. As

of this filing, the electronic documents made available by Defendant remain inaccessible

to Plaintiff as well as to other blind and visually disabled individuals.

       48. Plaintiff continues to desire to become involved in and monitor the City of

Pompano Beach governmental process. However, Plaintiff is unable to do so, as he is

unable to meaningfully access and comprehend the electronic documents provided by

Defendant for the public.

       49. Plaintiff has concrete plans to read and comprehend (on a weekly basis) the

electronic documents supplied by Defendant as a service to the public. However, Plaintiff

is prevented from enjoying the programs, services and activities for residents and visitors

of the City of Pompano Beach due to the unlawful barrier created by Defendant‟s refusal
to make its electronic documents accessible for screen reader software as used by the

visually impaired.

          50. Plaintiff (and others with vision impairments) will suffer continuous and

ongoing harm from the Defendant‟s omissions, policies, and practices regarding its

electronic documents unless enjoined by this Court.

          51. Defendant has engaged (and continues to engage) in unlawful practices in

violation of Title II of the ADA (42 U.S.C. §12132 and Section 504).

          52. Defendant‟s unlawful practices include (but are not limited to) denying

Plaintiff (an individual with a disability) the ability to participate in the City of Pompano

Beach government and to participate in the City of Pompano Beach community programs,

services and activities by failing to provide Plaintiff the ability to study and review City of

Pompano Beach‟s electronic documents in the same manner as provided to the sighted

public.

          53. Defendant is deliberately indifferent to the provisions of the Rehabilitation

Act and Title II of the ADA in regard to the unlawful practices described herein because

Defendant is aware of the availability of computer programs which allow Defendant to

save electronic documents in an accessible format. Despite the ease of providing

accessible electronic documents, Defendant has failed to reasonably modify its policies,

processes and procedures for the same.

          54. As a result of Defendant's actions, Plaintiff has been damaged and has

suffered injuries and shame, humiliation, isolation, segregation, experienced emotional

suffering, pain and anguish.

          55. For all of the foregoing, Plaintiff has no adequate remedy at law.

          56. Plaintiff has retained Scott Dinin P.A. and J. Courtney Cunningham PLLC as
his legal counsel in this action and has agreed to pay a reasonable attorney fee.

                COUNT I – VIOLATIONS OF TITLE II OF THE ADA

       57. The broad mandate of the ADA is to provide an equal opportunity for

individuals with disabilities to participate in and benefit from all aspects of American

civic and economic life and that mandate extends to public entities including Defendant

and the documents that Defendant provides to the public (including those documents

provided in electronic document format).

       58. The Department of Justice guidelines on the application of Title II of the

ADA state:

       “[T]he Department has taken the position that title II covers Internet Web site
       access. Public entities that choose to provide services through web-based
       applications (e.g., renewing library books or driver's licenses) or that communicate
       with their constituents or provide information through the Internet must ensure that
       individuals with disabilities have equal access to such services or information,
       unless doing so would result in an undue financial and administrative burden or a
       fundamental alteration in the nature of the programs, services, or activities being
       offered.” 28 C.F.R. Pt. 35 app. A, page 126.

       59. Title II of the ADA mandates that no qualified individual with a disability

shall, by reason of such disability, be excluded from full and equal participation in or be

denied the benefits of the services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity, 42 U.S.C. §12132.

       60. Defendant City of Pompano Beach is a political subdivision of the State of

Florida and a public entity under Title II of the ADA. A public entity includes any

instrumentality of a state or local government therefore, Defendant is subject to Title II of

the ADA. 42 U.S.C. §12131(1)(b).

       61. As a public entity, Defendant must:

               a)      Provide full and equal enjoyment of its services, programs, and

       activities in the most integrated setting appropriate to people with disabilities. 42
       U.S.C. §12131, et. seq.; 28 C.F.R. §35.130(a).

              b)      Ensure that no individual with a disability is excluded, denied

       services, segregated, or otherwise treated differently than other individuals unless

       the public entity can demonstrate that taking those steps to modify policies,

       practices, or procedures would fundamentally alter the nature of the service,

       program, or activity; 28 C.F.R. §35.130(b)(7).

              c)      Ensure that no individual with a disability is excluded, denied

       services, segregated or otherwise treated differently than other individuals unless

       the public entity can demonstrate that legitimate safety requirements are necessary

       for safe operation. Any safety requirements must be based on actual risks and not

       on mere speculation, stereotypes, or generalizations about individuals with

       disabilities; 28 C.F.R. §35.130(h).

       62. Defendant is a recipient of federal financial assistance. As a condition

precedent to receiving such assistance, Defendant must affirm that it is in compliance

with federal anti-discrimination laws including the Rehabilitation Act of 1973 and the

ADA. Defendant has consistently and repeatedly affirmed such compliance to the federal

funding agencies when it knows that it is not complying with those laws based upon the

Department of Justice Technical Guidance first issued in 2003 and updated in 2008.

       63. Defendant‟s document creation and storage on www.pompanobeachfl.gov is

a program, service, or activity within the definition of Title II of the ADA. Defendant

makes information available in thousands of pages of documents available through its

information portal through which the public can access electronic documents.

       64. Defendant failed to provide its electronic documents in a format accessible to

visually impaired individuals who require screen reader software to comprehend those
electronic documents despite the sufficiently obvious need to do so. Therefore, Plaintiff

has been effectively denied access to those electronic documents by Defendant.

        65. By denying Plaintiff the opportunity to comprehend and benefit from its

electronic documents due to Plaintiff‟s disability (visual impairment), Defendant has

denied Plaintiff the opportunity to participate in or benefit from the services, programs or

activities afforded to non-disabled persons and persons who are not visually impaired.

        66. Providing electronic documents in a format that can be recognized by screen

reader software and therefore making those electronic documents accessible to the

visually impaired would not result in any undue burden to Defendant.

        67. Providing electronic documents in a format that can be recognized by screen

reader software thereby making those electronic documents accessible to the visually

impaired would not fundamentally change the nature of Defendant‟s services, programs,

or activities.

        68. Defendant is required to provide full and equal enjoyment of its services,

programs, and activities in the most integrated setting appropriate to people with

disabilities. 42 U.S.C. §12131, et. seq.; 28 C.F.R. Part 35.

        69. As a result of the virtual barriers within the electronic documents provided by

Defendant, visually impaired individuals are denied the full and equal access to the

services, programs, and activities offered by the City of Pompano Beach and have been

denied participation in the government of the City of Pompano Beach in a manner equal

to that afforded to others; in derogation of Title II of the ADA and Section 504.

        70. As a public entity, Defendant may not (directly or through contractual or

other arrangements) utilize methods of administration that deny individuals with

disabilities access to its services, programs, and activities or that perpetuate the
discrimination of another public entity; 28 C.F.R. § 35.130(b)(3).

       71. As a public entity and pursuant to Title II, Defendant is required to make

reasonable modifications in its policies, practices, or procedures when the modifications

are necessary to avoid discrimination on the basis of disability, unless the public entity

can demonstrate that making the modifications would fundamentally alter the nature of

the service, program, or activity; 28 C.F.R. § 35.130(b)(7).

       72. Defendant is required to present the electronic documents it provides to the

public in an accessible format in a timely manner, and in such a way as to protect the

privacy and independence of the individual with a disability.

       73. Defendant‟s failure to make its electronic documents accessible (as provided

to the public in its Website) has impeded Plaintiff from fully accessing the programs,

services, and activities of the City of Pompano Beach as offered to residents and visitors

so that they can participate in the services and programs of the City of Pompano Beach

and equal access to City of Pompano Beach government as afforded to the public by the

City of Pompano Beach. By such failure, Defendant has discriminated against the visually

impaired.

       74. Defendant is blatantly discriminating by its failure to provide accessible

electronic documents for blind and visually impaired citizens. Defendant has violated

Title II of the ADA in numerous ways, including discriminatory action which occurred

when the Defendant failed to maintain policies and procedures to ensure compliance with

Title II of the ADA by creating barriers for individuals with disabilities who are visually

impaired and who require the assistance of interface with screen reader software to

comprehend and access Defendant‟s electronic documents provided within its Website.

These violations are ongoing.
       75. As a result of Defendant‟s inadequate creation, development, and

administration of Defendant‟s electronic documents, Plaintiff is entitled to injunctive

relief pursuant to 42 U.S.C. §12133 to remedy the discrimination.

 COUNT II – VIOLATION OF SECTION 504 OF THE REHABILITATION ACT

       76. Plaintiff is legally blind, which substantially limits him in his major life

activity of seeing. Therefore, Plaintiff is an otherwise qualified individual with a disability

under Section 504 of the Rehabilitation Act.

       77. In Nat’l Ass’n of Deaf v. State, 318 F.Supp. 3d 1338, 1348 (SD Fla 2018) at

*5 (citing Cash v. Smith, 231 F.3d 1301, 1305 (11th Cir. 2000) the court found that “[t]he

elements of a Title II claim and a section 504 Rehabilitation Act claim are the same,” and

can be addressed together.

       78. As an otherwise qualified individual, Plaintiff is expressly authorized under

Section 505 of the Rehabilitation Act which enforces Section 504 of the Rehabilitation

Act, 29 U.S.C. §§ 794 & 794(a), incorporating the remedies, rights and procedures set

forth in Section 717 of the Civil Rights Act of 1964, including the application of §§

706(f) - (k), 42 U.S.C. §§ 2000e (5)(f) - (k).

       79. On information and belief, Defendant is a recipient of federal financial

assistance. The City of Pompano Beach City Commissioners distributes that federal

financial assistance to its agencies and departments through its budgetary and legislative

activities. As the distributor of federal financial assistance, all of the operations of the

City of Pompano Beach City Commissioners (including Defendant‟s online portal) are

subject to the Rehabilitation Act as a covered program or activity. 29 U.S.C.

§794(b)(1)(B).

       80. Congress enacted the Rehabilitation Act in 1973 to enforce the policy of the
United States that all programs, projects, and activities receiving federal assistance “. . .

be carried out in a manner consistent with the principles of . . . inclusion, integration, and

full participation of the individuals [with disabilities].” 29 U.S.C. §701(c)(3).

       81. Section 504 of the Rehabilitation Act prohibits recipients of federal funding

from discriminating against disabled persons and requires that programs or activities

operated by a federally-funded entity be readily accessible to persons with disabilities; see

28 C.F.R. §42.520.

       82. For the purposes of Rehabilitation Act claims, the term “program or activity”

means all of the operations the entity of the State or local government that distributes such

assistance and each such department or agency (and each other State or local government

entity) to which the assistance is extended (29 U.S.C. Section 504, §794(b)(1)(B)).

       83. Section 504 of the Rehabilitation Act, 29 U.S.C. §794 requires that no

otherwise qualified individual with a disability, on the basis of that disability, be excluded

from participation in or be denied the benefit of the services, programs, activities, or to

otherwise be discriminated against.

       84. The Rehabilitation Act defines “program or activity” to mean all of the

operations of an entity of state or local government which distributes federal financial

assistance. As the City of Pompano Beach City Commissioners is an entity of state or

local government that distributes federal financial assistance, all of the operations of City

of Pompano Beach are covered under the Rehabilitation Act including City of Pompano

Beach‟s creation, storage and providing electronic documents to the public through its

Website. For the purposes of this section, the term “program or activity” consists of all of

the operations of a department, agency, special purpose district, or other instrumentality

of a state or of a local government (29 U.S.C. §794(b)(1)(A)).
        85. This denial of access to the City of Pompano Beach‟s services, programs

and/or activities has subjected Plaintiff to discrimination, excluded Plaintiff from

participation) in those services, programs and/or activities), and denied Plaintiff the

benefits of Defendant‟s electronic documents.

        86. As         of   this   filing,   Defendant‟s    electronic   documents   within

www.pompanobeachfl.gov are inaccessible to persons who are blind and/or low sighted

and use screen readers to comprehend the internet, but are accessible to persons without

vision disabilities.

        87. Specifically, as related to violations of Section 504, blind and visually

impaired individuals need to comprehend and access the electronic documents which

Defendant provides to the public. Yet, Defendant‟s electronic documents are not saved in

an accessible format which properly interfaces with screen reader software so that blind

and visually impaired individuals are able to comprehend those documents.

        88. As a distributor of federal funds and pursuant to Section 504 the Defendant

may not deny a qualified handicapped person the opportunity to participate in or benefit

from the aid, benefit, or service; 45 CFR §84.4(b)(1)(i).

        89.     As a distributor of federal funds and pursuant to Section 504 the Defendant

may not afford a qualified handicapped person an opportunity to participate in or benefit

from the aid, benefit, or service that is not equal to that afforded others; 45 CFR

§84.4(b)(1)(ii).

        90.     As a distributor of federal funds and pursuant to Section 504 the Defendant

may not provide a qualified handicapped person with an aid, benefit, or service that is not

as effective as that provided to others; 45 CFR §84.4 (b)(1)(iii).
       91.     As a distributor of federal funds and pursuant to Section 504 the Defendant

may not provide different or separate aid, benefits, or services to handicapped persons or to

any class of handicapped persons unless such action is necessary to provide qualified

handicapped persons with aid, benefits, or services that are as effective as those provided to

others; 45 CFR §84.4 (b)(1)(iv).

       92.     Plaintiff has been denied the ability to comprehend electronic documents

provided by Defendant which would permit Plaintiff to access the programs, services and

activities of the City of Pompano Beach and to participate in the City of Pompano Beach

government as offered to residents and visitors. As a distributor of federal funds and

pursuant to Section 504, Defendant may not otherwise limit a qualified handicapped person

in the enjoyment of any right, privilege, advantage, or opportunity enjoyed by others

receiving an aid, benefit, or service; 45 CFR §84.4(b)(1)(vii).

       93.     As a distributor of federal funds and pursuant to Section 504, Defendant

may not (directly or through contractual or other arrangements) utilize criteria or methods

of administration (i) that have the effect of subjecting qualified handicapped persons to

discrimination on the basis of handicap, (ii) that have the purpose or effect of defeating or

substantially impairing accomplishment of the objectives of the recipient's program or

activity with respect to handicapped persons, or (iii) that perpetuate the discrimination of

another recipient if both recipients are subject to common administrative control or are

agencies of the same State; 45 CFR §84.4(b)(4).

       94.     As a distributor of federal funds and pursuant to Section 504, Defendant is

required to evaluate (with the assistance of interested persons including handicapped

persons or organizations representing handicapped persons) its current policies and
practices and the effects thereof that do not or may not meet the requirements of this part;

45 CFR §84.6(c)(1)(i).

        95.     As a distributor of federal funds and pursuant to Section 504, Defendant is

required to modify, after consultation with interested persons (including handicapped

persons or organizations representing handicapped persons), any policies and practices that

fail to meet the requirements of this part; 45 CFR §84.6(c)(1)(ii).

        96.     As a distributor of federal funds and pursuant to Section 504, Defendant is

required to take, after consultation with interested persons (including handicapped persons

or organizations representing handicapped persons), appropriate remedial steps to eliminate

the effects of any discrimination that resulted from adherence to these policies and

practices; 45 CFR §84.6(c)(1)(iii).

        97.     As a distributor of federal funds and pursuant to Section 504, Defendant is

required to designate at least one person to coordinate its efforts to adopt grievance

procedures that incorporate appropriate due process standards and that provide for the

prompt and equitable resolution of complaints alleging any action prohibited by this part;

45 CFR §84.7(a) & (b).

        98.     Defendant has discriminated against Plaintiff (and other individuals with

visual impairments) in the unequal provision of the electronic documents on

www.pompanobeachfl.gov which Defendant provides to the public. As a result, Plaintiff

has experienced exclusion, segregation, mental anguish, and humiliation in violation of his

civil rights.

        99.     Defendant‟s policies, practices and procedures, particularly the actions and

omissions described above have violated Plaintiff‟s rights under Section 504 by

discriminating on the basis of a disability.
        100.    As a public entity, Defendant knows or should know of the 2003 guidelines

provided by the Department of Justice related to providing information to the public in

accessible format.

        101.    Defendant has failed to act on the likelihood of harm each time it has

augmented or uploaded new documents on www.pompanobeachfl.gov without addressing

the accessibility of those electronic documents for blind and visually impaired individuals.

Thus, Defendant has demonstrated deliberate indifference to Plaintiff‟s federally protected

rights in failing to provide equal access to its services, programs and/or activities for blind

and visually impaired individuals.

        102.    Deliberate indifference plainly requires more than gross negligence Loeffer

v Staten Island Univ. Hosp., 582 F.3d 268, 275 (2nd Cir. 2009) . Deliberate indifference is

a deliberate choice Bozeman v Orum, 422 F.3d 1265, 1271 (11th Cir. 2005).

        103.    Defendant clearly has made a choice on a daily basis in failing to provide

effective      communication          (vis-a-vie        its      electronic       documents    on

www.pompanobeachfl.gov). Defendant‟s deliberate choice has demonstrated deliberate

indifference (standard) thus showing intentional discrimination.

        104.    By     Defendant‟s      failure    to         make   electronic    documents   on

www.pompanobeachfl.gov accessible or to otherwise respond to Plaintiff‟s request for

accommodation in a meaningful manner (as request was sent via U.S. mail to Defendant on

August 3, 2018, Defendant's actions further reflect Defendant‟s deliberate indifference to

the rights of the Plaintiff based on Plaintiff‟s disability.

        105.    While in this instance Plaintiff requested accommodation from Defendant,

no request for an accommodation is necessary to plead a claim for failure to accommodate

where the need for such an accommodation is obvious. See Wilson v. Broward Cty., No.
04-61068, 2006 WL 8431515, at *3 (S.D. Fla. Jan. 13, 2006)(denying a motion to dismiss

in a Title II case where plaintiff claimed that his need for accommodation was obvious).

         106.   The ongoing and continuous act of failing to provide effective

communication (related to the operation and maintenance of www.pompanobeachfl.gov)

goes beyond gross negligence. Thus, Defendant is in violation of Section 504 of the

Rehabilitation Act. See: Liese v. Indian River County Hosp. Dist., 701 F.3d 334, (11th Cir.

2012).

         107.   The standard for deliberate indifference as set forth in Liese v Indian River

County Hospital District, No. 10-15968 (11th Cir. Nov 13, 2012); See: “[D]eliberate

indifference defined in the context as occurring when “the defendant knew that harm to a

federally protected right was substantially likely and failed to act on that likelihood,” the

Liese court, quoting from T.W. ex.rel. Wilson v. Sch. Bd of Seminole Cnty., Fla., 610 F.3d

at 604 (11th Cir.2010); accord Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d

Cir.2009); Barber ex rel. Barber v. Colo. Dep't of Revenue, 562 F.3d 1222, 1228–29 (10th

Cir.2009); Duvall v. Cnty. Of Kitsap, 260 F.3d 1124, 1139 (9th Cir.2001); see Fig. 1




                                          Fig. 1

         108.   Plaintiff has met the standard for deliberate indifference established in

McCollum v Orlando Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1147 (11th Cir 2014): “a

plaintiff must show that the defendant „knew that harm to a federally protected right was

substantially likely‟ and „failed to act on that likelihood.‟” (emphasis omitted) (quoting
Liese, 701 F.3d at 344), which standard was instrumental in the 11th Circuit Court of

Appeals decision in favor of the deaf defendant Harold Crane to find that Palmetto General

Hospital had intentionally discriminated against the plaintiff, reversing summary judgment

on plaintiff‟s claim of ineffective communication during involuntary commitment

proceeding under deliberate indifference standard (Crane v. Lifemark Hosps., Inc., 898

F.3d 1130, 1135-36 (11th Cir. 2018).

       109.    As a result of Defendant's actions, Plaintiff has been damaged and has

suffered injuries and shame, humiliation, isolation, segregation, experienced emotional

suffering, pain and anguish and has been segregated and prohibited from enjoying the

programs, services and activities offered by City of Pompano Beach to residents and

visitors (through the knowledge gained from its electronic service documents and through

participating in the government of City of Pompano Beach).

       110.    An award of monetary damages under Section 504 requires showing of

intentional discrimination/deliberate indifference. Duvall v. County of Kitsap, 260 F.3d

1124, 1138 (9th Cir. 2001). “Deliberate indifference requires both knowledge that a harm to

a federally protected right is substantially likely [knowledge that an accommodation is

required], and a failure to act upon that likelihood.” Id. at 1139; Lovell v. Chandler, 303

F.3d 1039, 1056 (9th Cir. 2002).

       111.    Plaintiff is entitled to damages pursuant to Section 504 because of

Defendant‟s deliberate indifference to the inaccessibility of the electronic documents it

provides to the public, despite Plaintiff‟s request for accommodation.

       112.     Plaintiff has been obligated to retain the undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have reasonable attorneys‟ fees, costs

and expenses paid by Defendant City of Pompano Beach.
       113.    For all of the foregoing, Plaintiff has no adequate remedy at law

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Juan Carlos Gil hereby demands judgment against

Defendant City of Pompano Beach, Florida including a declaratory judgment, pursuant to

Rule 57 of the FRCP stating that the Defendant‟s practices, policies, and procedures have

subjected Plaintiff to discrimination in violation of Title II of the ADA and Section 504 of

the Rehabilitation Act to permanently enjoin Defendant City of Pompano Beach, Florida

from any practice, policy and/or procedure which will deny Plaintiff equal access to the

services, programs and activities offered by Defendant City of Pompano Beach, Florida to

residents and visitors and in participating in the government of the City of Pompano Beach,

as well as:

       a)      issue a declaratory judgment that Defendant has violated the Plaintiff‟s

               rights as guaranteed by Title II of the ADA and Section 504 of the

               Rehabilitation Act;

       b)      The Court enter an Order requiring Defendant to update all electronic

               documents made available to the public to remove barriers in order that

               individuals with visual disabilities can access the electronic documents to

               the full extent required by Title II of the ADA and Section 504 of the

               Rehabilitation Act;

       c)      enter an Order pursuant to 42 U.S.C. §12188(a)(2) for permanent injunction

               which directs Defendant to take all steps necessary to bring the electronic

               documents which it provides on its electronic media into full compliance

               with the requirements set forth in the ADA, and its implementing

               regulations, so that all electronic documents are fully accessible to, and
               independently usable by, blind and low sighted individuals, and which

               further directs that the Court shall retain jurisdiction for a period to be

               determined to ensure that Defendant has adopted and is following an

               institutional policy that will in fact cause Defendant to remain fully in

               compliance with the law;

            d) Order Defendant to retain a qualified consultant acceptable to Plaintiff

               (“Mutually Agreed Upon Consultant”) who shall assist it in improving the

               accessibility of its electronic documents, so they are accessible to

               individuals with visual disabilities who require those electronic documents

               to be in accessible format or provided in HTML format;

       e)      Order Defendant to engage a (mutually agreed upon) Consultant to perform

               an automated accessibility audit on a periodic basis to evaluate whether

               Defendant‟s electronic documents to be accessible to individuals with visual

               disabilities who require those documents to be in accessible format or

               provided in HTML format;

       f)      award damages in an amount to be determined at trial;

       g)      award Plaintiffs‟ reasonable litigation expenses and attorneys‟ fees; and

       h)      award such other and further relief as it deems necessary, just and proper.

Dated this 14th day of January, 2019.


                                        Respectfully submitted,
s/Scott Dinin
Scott R. Dinin, Esq. FBN: 97780
Scott R. Dinin, P.A.
4200 NW 7th Avenue
Miami, Florida 33127
Telephone: (786) 431-1333
Email: inbox@dininlaw.com

s/Juan Courtney Cunningham
Juan Courtney Cunningham, Esq. FBN: 628166
J. Courtney Cunningham PLLC
8950 SW 74th Court, Suite 201
Miami, Florida 33156
Telephone: (305) 351-2014
Email: cc@cunninghampllc.com
Counsel for Plaintiff
EXHIBIT ‘A’
EXHIBIT ‘B’
EXHIBIT ‘C’
